1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ARIIX, LLC,                               Case No.: 17CV320-LAB (BGS)
12                                  Plaintiff,
                                                 ORDER GRANTING MOTION
13     v.                                        FOR LEAVE TO FILE SUR-
                                                 REPLY; AND
14     NUTRISEARCH CORPORATION,
       et al.,
15                                               ORDER GRANTING MOTION TO
                                 Defendant.      DISMISS
16
17                                               [DOCKET NUMBERS 21, 26.]
18
19          Plaintiff Ariix, LLC is a nutritional supplement company that competes
20   fiercely with Usana Health Sciences, Inc. Defendant NutriSearch Corporation
21   publishes the NutriSearch Comparative Guide to Nutritional Supplements, a guide
22   to nutritional products that is relied on by consumers and professionals. Among
23   the professionals who rely on it are independent sales representatives, who make
24   decisions based in part on ratings in the Guide. The Guide reviews various
25   companies’ products, including both Ariix’s and Usana’s. It also includes a general
26   informational section discussing the benefits and science of supplementation
27   generally. The Guide has been published for years. It is updated from time to time
28   and is now in its sixth edition.

                                                 1
                                                                        17CV320-LAB (BGS)
1          The Guide’s fifth edition awarded the Gold Medal of Achievement
2    designation to companies that meet particular standards, and over time awarded
3    this distinction to four different companies. Ariix made a vigorous effort to qualify
4    for the Gold Medal, but was denied. According to the first amended complaint
5    (“FAC,” Docket no. 20), NutriSearch admitted Ariix had met the standard, but
6    refused to award the company the Gold Medal because it was reworking its criteria
7    for the distinction.   The existing Gold Medal holders, including Usana, were
8    “grandfathered” in during this period. The new sixth edition includes a different
9    medal awards system, with bronze, silver, gold, diamond, and platinum tiers.
10   Usana was awarded a platinum medal and was the only manufacturer so honored.
11   Ariix does not allege that Usana did not meet the criteria for this award, or that Ariix
12   or any other manufacturer did. Nor does it allege what kind of medal, if any, it was
13   awarded.
14         Ariix brought a Lanham Act claim against both NutriSearch and the Guide’s
15   author, Lyle MacWilliam, under a false advertising theory. The Court dismissed
16   Ariix’s original complaint. Its order included extensive analysis, discussion, and
17   application of statutory and case law. The order also made several rulings which
18   are now law of the case. And it pointed out defects in the complaint that Ariix would
19   have to correct if its amended complaint were to survive a second motion to
20   dismiss. Because the authority and reasoning cited in the Court’s earlier is just as
21   applicable here, this order incorporates much of the content of that earlier order.
22   This order also notes rulings the Court made, which are now law of the case.
23   Overview of Motions
24         Defendants NutriSearch and MacWilliam filed a motion (Docket no. 21)
25   under Fed. R. Civ. P. 12(b)(6) to dismiss the complaint for failure to state a claim.
26   In the alternative, it requested a stay or dismissal under the forum non conveniens
27   doctrine.   In its opposition, Ariix represented that it had recently voluntarily
28   dismissed a related case it had filed in a Canadian court. In its reply, Defendants

                                                2
                                                                            17CV320-LAB (BGS)
1    expressed doubt about whether it had actually been dismissed, but argued that
2    even if it had, this action should be dismissed because of Ariix’s forum shopping.
3          Ariix filed an ex parte motion asking the Court to allow it to file a surreply to
4    respond to Defendants’ new arguments about the status of the Canadian case.
5    That unopposed motion (Docket no. 26) is GRANTED and the proposed surreply
6    attached to the motion is deemed filed.
7    Motion to Dismiss Under Rule 12(b)(6)
8          Legal Standards
9          A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint.
10   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In ruling on a motion to
11   dismiss, the Court accepts all allegations of material fact in the complaint as true
12   and construes them in the light most favorable to the non-moving party. Cedars-
13   Sinai Medical Center v. National League of Postmasters of U.S., 497 F.3d 972,
14   975 (9th Cir. 2007). The Court is not required to accept any unreasonable
15   inferences, however. Brown v. Electronic Arts, Inc., 724 F.3d 1235, 1247 (9th Cir.
16   2013). New or expanded allegations in opposition to a motion to dismiss are
17   considered when deciding whether to grant leave to amend, but are not considered
18   when ruling on a 12(b)(6) motion. See Schneider v. Cal. Dep't of Corr. & Rehab.,
19   151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
20         The pleading standard is governed by Bell Atlantic Corp. v. Twombly, 550
21   U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). A complaint must “give
22   the defendant fair notice of what the . . . claim is and the grounds upon which it
23   rests” and its factual allegations must “raise the right to relief above a speculative
24   level.” Id. at 555. The complaint must contain enough factual allegations that,
25   accepted as true, would state a claim for relief that is “plausible on its face.” Iqbal,
26   556 U.S. at 678.
27         The Court need not accept conclusions of law as true, however, even if cast
28   as factual allegations. Id. at 678.      For example, allegations claiming that a

                                                3
                                                                            17CV320-LAB (BGS)
1    particular element of the claim is met can be treated as legal conclusions even if
2    they seem factual in nature or they use factual terms. In Brown, the Ninth Circuit
3    examined a Lanham Act claim based on the use of Jim Brown’s likeness in the
4    defendant’s video game Madden NFL. The panel rejected as an unwarranted legal
5    conclusion Brown’s allegation that the defendant “attempted to mislead
6    consumers” about his involvement with the game. 724 F.3d at 1248. The panel
7    similarly rejected as an unwarranted legal conclusion his allegation that the use of
8    his likeness in the game was not artistically relevant to the game. Id.
9          It is not enough to show that a claim is conceivably valid; the alleged facts
10   must “nudge” a plaintiff’s claim “across the line from conceivable to plausible.”
11   Twombly, 550 U.S. at 570. A set of alleged facts that could just as easily point
12   either to actionable illegal conduct or non-actionable lawful conduct does not meet
13   this standard. Id. at 545, 557.1 The Court may also look to earlier pleadings to
14   determine the plausibility of amended complaint.         See Royal Primo Corp. v.
15   Whitewater W. Indus., Ltd., 2016 WL 1718196, at *3 (N.D. Cal., Apr. 29, 2016)
16   (citing, among other cases, Rodriguez v. Sony Comput. Entm’t Am., LLC, 801 F.3d
17   1045, 1054 (9th Cir. 2015)).
18         A claim may be dismissed under Rule 12(b)(6) either for lack of a cognizable
19   legal theory or failure to allege sufficient facts to support a cognizable legal theory.
20   Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015).
21   ///
22
23
24   1
        Ariix’s opposition argues that this standard applies only to claims for antitrust
25   conspiracies, not claims concerning other types of conspiracies or unlawful
     agreements. But because Twombly deals with the Fed. R. Civ. P. 8(a) pleading
26   standard, 550 U.S. at 545, this principle applies equally to any case to which that
27   standard applies. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)
     (holding that a complaint that pleads facts “merely consistent with” a defendant’s
28   liability stops short of showing plausible entitlement to relief).

                                                4
                                                                            17CV320-LAB (BGS)
1          Because the Court’s order pointed out defects in the original complaint and
2    Ariix has had the opportunity to amend, the Court will construe failure to remedy
3    those defects as evidence that Ariix cannot do so and that giving more chances to
4    correct those defects would be futile. See Zucco Partners, LLC v. Digimarc Corp.,
5    552 F.3d 981, 1007 (9th Cir. 2009).
6          The statute of limitations for claims under this section in federal courts in
7    California appears to be either three or four years. See Saul Zaentz Co. v. Wozniak
8    Travel, Inc., 627 F. Supp. 2d 1096, 1114 (N.D. Cal. 2008) (citing Ninth Circuit cases
9    leading to different results); see also Tortilla Factory, LLC v. Better Booch, LLC,
10   2018 WL 4378700, at *5 (C.D. Cal., Sept. 13, 2018) (concluding that the limitations
11   period is three years in California). This is relevant here, both because it limits the
12   ways Ariix might successfully amend a claim if given the opportunity, and also
13   because it helps distinguish between factual allegations that Ariix intends to serve
14   as a basis for its claim and factual allegations included merely make a claim clearer
15   or more plausible. As an example of the latter, the FAC includes allegations about
16   events that happened from 2005 to 2011. The fact that Ariix was founded seven
17   years before this lawsuit was filed (FAC, && 4, 35, 38) and that the fifth edition of
18   the Guide was published in 2014 (Id., & 42) also help put earlier events in the
19   proper focus. Defendants have not raised the statute of limitations as a defense,
20   however, and the Court is not basing its ruling on the running of the statute of
21   limitations.
22         Lanham Act
23         Ariix cites this section of the Lanham Act as giving rise to its claim:
24         (1) Any person who, on or in connection with any goods or services, or
           any container for goods, uses in commerce any word, term, name,
25
           symbol, or device, or any combination thereof, or any false designation
26         of origin, false or misleading description of fact, or false or misleading
           representation of fact, which—
27
28         ...

                                                5
                                                                           17CV320-LAB (BGS)
1                (B) in commercial advertising or promotion, misrepresents the
                 nature, characteristics, qualities, or geographic origin of his or
2
                 her or another person's goods, services, or commercial activities,
3
           shall be liable in a civil action by any person who believes that he or
4
           she is or is likely to be damaged by such act.
5
6    15 U.S.C. ' 1125(a)(1)(B). Standing under this provision is not limited to direct
7    competitors. Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct.
8    1377, 1394 (2014).
9          In its earlier order the Court held, on the basis of precedent, legislative
10   history, and the Supreme Court’s general guidance about statutory interpretation,
11   that the Lanham Act does not apply to reviews of consumer products. This is true
12   even if they are alleged to be biased, inaccurate, or tainted by conflicts of interest.
13   See Casper Sleep, Inc. v. Derek Hales & Halesopolis LLC, 2016 WL 6561386 at
14   *7 (S.D. N.Y., Oct. 20, 2016) (holding that online reviews of mattresses were non-
15   actionable under the Lanham Act even if the reviewer received commissions from
16   sellers). If a plaintiff could get around First Amendment protections simply by
17   arguing that a reviewer is biased, the robust First Amendment protection accorded
18   to product reviews would not mean much. See Dex Media W., Inc. v. City of
19   Seattle, 696 F.3d 952, 961 (9th Cir. 2012) (cautioning that commercial speech “not
20   be defined too broadly lest speech deserving of greater constitutional protection
21   be inadvertently suppressed”).
22         This is not to say any publication calling itself a consumer product review
23   actually is one. People and entities have often positioned themselves as reviewers
24   when in fact they are merely trying to sell a product. In such cases, their “reviews”
25   are commercial advertising. See Rice v. Fox Broad. Co., 330 F.3d 1170, 1181 (9th
26   Cir. 1991) (quoting Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d
27   725, 735 (9th Cir. 1999)) (“The core notion of commercial speech is ‘speech which
28   does no more than propose a commercial transaction.’”) But if a publication that

                                                6
                                                                           17CV320-LAB (BGS)
1    appears to be a consumer product review is in fact a consumer product review, it
2    falls outside the scope of the Lanham Act’s false advertising provision.
3         The Court also held that the fact that third parties cite to or use product
4    reviews to promote their own products does not bring reviews within the scope of
5    the Lanham Act. This is a common business practice, and does not transform what
6    would otherwise be a product review into commercial advertising.
7         The Court recognizes that reviewers who have undisclosed conflicts of
8    interest may be liable under other laws, such as the FTC Act or various states’
9    advertising or unfair competition laws. But Ariix is bringing claims under the
10   Lanham Act only, not under some other statute or theory.
11        This section only covers false or misleading statements of fact. See 15
12   U.S.C. ' 1125(a)(1). Statements of opinion are generally not actionable. Coastal
13   Abstract, 173 F.3d at 731.
14   Discussion of Amended Allegations
15        Ariix has brought claims based on alleged misrepresentations in the Guide.
16   Its argument is that NutriSearch and MacWilliam unfairly positioned Ariix less
17   favorably than its rival Usana while claiming to be objective and neutral. One set
18   of allegedly false representations is that Ariix or its products are not as good as
19   Usana or its products. This takes the form of awards or accolades the Guide
20   bestowed on Usana but not Ariix, based on supposedly objective criteria. The
21   second is that NutriSearch and MacWilliam, while claiming to be objective and
22   neutral, are actually shills for Usana. Thus, the argument goes, their awards or
23   accolades are actually commercial advertisement. Ariix also contends that it met
24   objective criteria for the awards, but Defendants withheld them so as to benefit
25   Usana.
26        Ariix also made allegations about the product review process not being
27   objective, but it has not pled any claims based on supposedly inaccurate or unfair
28

                                              7
                                                                        17CV320-LAB (BGS)
1    product reviews. 2 Nor could it do so because, for reasons discussed below, such
2    a review would not be actionable.
3          General Amendments
4          The FAC, like the original complaint, treats the Guide as a whole as
5    commercial advertising. The Court has already rejected that argument. The FAC’s
6    amendments do nothing to undermine this holding, and in fact support it. For
7    example, the FAC makes clear it includes two major sections: a set of ratings of
8    1,500 different nutritional supplements sold by different companies, and general
9    information about supplementation. (FAC, & 10.) Although the FAC alleges the
10   informational section emphasizes facts that would encourage readers to buy
11   Usana, the factual allegations make clear it is informational. The only feature
12   alleged to be commercial advertising are the Guide’s awards. But even if the
13   awards were commercial advertising, this would not suffice to bring the entire book
14   within the statute. See Dex, 696 F.3d at 960–61.
15         Furthermore, the sheer number of supplements and the number of
16   companies whose supplements are reviewed makes it implausible that the
17   purpose of the reviews is merely to urge consumers to buy Usana’s products. See
18   Rice, 330 F.3d at 1181. In addition, the book is sold commercially as a guide to
19   supplements, and is regarded as a standard guide on the subject.
20         Ariix’s opposition discusses both Defendants and sometimes also third
21   parties as if they were a unity. The Court rejects the implicit assertion, unsupported
22   by factual allegations, that the Defendants are interchangeable, or that actions of
23   third parties such as Usana are attributable to Defendants. For example, third
24
25
26   2
      The only allegations about any specific product review concern events in 2011,
27   when Usana allegedly fed NutriSearch inaccurate information about a supplement
     Ariix was planning to market. (FAC, && 38–40.) The review appeared in an earlier
28   edition of the Guide that is not the basis for any claim.

                                               8
                                                                          17CV320-LAB (BGS)
1    parties’ characterization of the Guide’s evaluations as scientific or unbiased are
2    not attributable to Defendants. Although the FAC alleges both NutriSearch and
3    MacWilliam made decisions about the awards, they are not alleged to be engaged
4    in a conspiracy with each other, nor are they each other’s agents or alter egos.
5          Although the FAC alleges that both NutriSearch and MacWilliam made
6    decisions about certain accolades awarded in the Guide, the factual allegations do
7    not show they should be treated as a single entity subject to the same conflicts of
8    interest or liable for each other’s acts. For example, nothing in the FAC explains
9    why a speaking fee paid to MacWilliam would influence NutriSearch. Nor does it
10   show that actions or statements by third parties such as Usana are attributable to
11   either of them.
12         Claims of Independence
13         The Guide itself included a preliminary note, disclaiming any association
14   between either MacWilliam or NutriSearch and any manufacturer or product the
15   Guide reviewed. The Court already rejected this as a basis for a claim, because it
16   was part of the Guide and disseminated no more widely than the Guide itself. See
17   Rice, 330 F.3d at 1181 (holding that claims about a television show made in the
18   course of the show were part of the show itself, and were therefore not commercial
19   advertising within the meaning of the Lanham Act). The FAC adds allegations that
20   the disclaimer can be and likely is viewed by potential buyers online, but this does
21   little to advance the argument. Furthermore, the disclaimer was intended to
22   promote trust in the Guide, not to promote supplements or their manufacturers.
23   Only to the extent the Guide said something actionable about Usana and Ariix
24   could such a claim succeed.
25         The FAC explains that the sixth edition omitted remark about the absence of
26   any association with a manufacturer or product, and argues that this shows
27   Defendants knew it was false. (FAC, & 12 and n.1.) But the omission could be
28   due to any number of other innocent reasons, including the obvious fact that the

                                              9
                                                                         17CV320-LAB (BGS)
1    remark was cited in this lawsuit. And the fact that the Guide no longer represents
2    that NutriSearch and MacWilliam are disinterested means the sixth edition is even
3    less likely than the fifth to be the basis for a claim.
4           The FAC also adds allegations about what MacWilliam said about the Guide
5    when he appeared on the Dr. Oz show in 2016. (FAC, & 14.) But these are far too
6    vague, tentative, and unquantifiable to amount to a misrepresentation about
7    Defendants’ independence. See, e.g., Newcal Indus., Inc. v. Ikon Office Solution,
8    513 F.3d 1038, 1053 (9th Cir. 2008) (contrasting actionable and non-actionable
9    claims under the Lanham Act). It says other similar remarks were made online or
10   in press releases, but these are not quoted and are not alleged to be any more
11   specific than the non-specific remarks the Court has already rejected as a basis
12   for liability.
13          Claims That Accolades Were Awarded Objectively
14          Most of the FAC’s allegations pertain to claims that product reviews were
15   based on objective criteria which, as discussed supra, are not part of Ariix’s claims.
16   In a few allegations, Ariix also claims Defendants misrepresented the methodology
17   for awarding accolades, claiming it was an objective, precise, and scientific
18   process when in fact it was rigged.         The awards are intended to recognize
19   manufacturers that comply with the FDA’s “good manufacturing practices” and
20   that, through independent laboratory analysis, have proved their products include
21   what the labels say they do. Details of the standards and methodology are
22   apparently not revealed to the public, and the FAC alleges some were kept secret.
23   (FAC, & 46.)
24          After several companies won the Gold Medal award in 2008, the FAC alleges
25   USANA demanded that it be positioned ahead of its competitors. (FAC, & 23.) The
26   FAC alleges that NutriSearch then created a new “Editor’s Choice” award and gave
27   it to Usana. (Id., & 24.) But it does not allege what the criteria for that award were,
28   or that Defendants or anyone else ever claimed they were objective. The very

                                                10
                                                                           17CV320-LAB (BGS)
1    name suggests the award is at least in part subjective. And the FAC does not
2    allege the Editor’s Choice award was given out after 2008, 3 which was well before
3    Ariix was founded.
4          The FAC describes Ariix’s quest for the Gold Medal award and the sixth
5    edition’s new medals in paragraphs 41–54. Ariix first applied for Gold Medal status
6    in 2014, but because it misunderstood the application requirements, it was denied.
7    (FAC, & 44.) It then corrected its application and reapplied. But by that time,
8    NutriSearch said that because of an expose on certain labs on NBC’s Dateline, it
9    would not accept the results Ariix had submitted and insisted on analysis by an
10   approved lab. (Id., && 46–47.) This was applied going forward only, such that
11   Usana and the other previous Gold Medal winners were grandfathered in. (Id., &
12   47.) This new requirement apparently applied to all new Gold Medal applicants,
13   and all previous recipients were grandfathered in. Any suggestions that it was
14   aimed at positioning Usana ahead of Ariix (see id., && 43, 58) are purely
15   conclusory.
16         Ariix then undertook to meet the new standard, and NutriSearch commended
17   it for its efforts. (FAC, && 47–47.) Nevertheless, by the time Ariix completed its
18   task, the fifth edition had already been published. (Id. & 49.) NutriSearch offered
19   to include it in any new printings of the fifth edition, but none were ever done. (Id.,
20   && 49, 51.) The FAC does not plausibly allege any facts to suggest that
21   NutriSearch’s decision not to print more copies of the fifth edition and instead to
22   revise the entire Guide and create a sixth edition was anything other than an
23   ordinary business decision. (Id., & 51.)
24
25
     3
       The only other time the Editor’s Choice award is mentioned is in paragraph 66,
26   where the FAC says each time Usana won an award such as the Editor’s Choice
27   or any other award, it issued a press release. The FAC then described a press
     release from 2013, which mentioned Usana’s product ratings and a Gold Medal
28   award, but not the Editor’s Choice.

                                                11
                                                                           17CV320-LAB (BGS)
1          Ariix claims that after it submitted its results, NutriSearch “denied” it the Gold
2    Medal. (Id., 50.) This appears to mean that NutriSearch had decided not to go
3    ahead with any more revisions of the fifth edition, so Ariix would have no
4    opportunity to be announced as a Gold Medal winner as promised. (Id., & 51.) But
5    regardless of what it actually means, no more copies of the fifth edition were
6    printed. Ariix could not have been harmed by being omitted as a Gold Medal winner
7    in books that were never printed.
8          The FAC then alleges NutriSearch failed to notify Ariix when its new criteria
9    were finalized, and did not prompt it to submit an application for a medal award in
10   the sixth edition. (FAC, & 54.) As a result, Ariix is not listed in the sixth edition as
11   having won any medals. The FAC does not allege any facts suggesting Ariix had
12   a right to be told about new criteria or prompted to submit an application. And it
13   does not allege that Usana or other manufacturers were notified when the revisions
14   were complete or prompted to submit new applications. But even if Ariix could
15   allege all these things, it would not help to establish a misrepresentation claim.
16   Alleging that the product evaluation process was unfair is just another way of
17   criticizing a product review. If this were an accepted theory, any product reviewer
18   would be subject to suit. But in any event, Ariix’s failure to win a medal was the
19   result of its failure to apply. And Ariix does not allege Usana did not satisfy the
20   criteria for the medal it won.
21         Ariix alleges that NutriSearch and MacWilliam changed the criteria in an
22   effort to make sure Usana and no one else won a platinum medal. (FAC, && 28,
23   43.) It provides no factual support for this conclusion. Nor does the FAC allege
24   any facts showing medals were awarded on the basis of anything other than the
25   criteria NutriSearch developed, or that the revised criteria were unscientific. And
26   even if Ariix thinks NutriSearch’s criteria were illegitimate, as a reviewer
27   NutriSearch is entitled to decide what its criteria should be.
28   ///

                                                12
                                                                            17CV320-LAB (BGS)
1          No factual allegations in the FAC plausibly show Ariix won or was entitled to
2    be recognized with a Gold Medal award in the fifth or sixth editions, or that
3    NutriSearch’s remarks about its criteria for selecting medal winners amounted to a
4    misrepresentation of fact. Rather, Ariix’s failure to obtain the awards was a product
5    of its failure to apply for them in time.
6          Furthermore, mindful of the broad latitude that product reviews are to be
7    afforded, the Court would hesitate in any event to find that awards such as the
8    FAC describes are in fact represented as fully objective even if they involve
9    objective criteria. One criterion, compliance with the FDA’s “good manufacturing
10   practices,” implies that some value judgments are inherently part of the process.
11   Although the FAC posits that consumers would assume failure to earn a Gold
12   Medal meant that the manufacturer was either unwilling to do the work to obtain
13   the award, or was selling products that were substandard. (FAC, & 77.) But the
14   inclusion of value judgments undercuts this conclusion. Assuming they knew all
15   the criteria for the awards, consumers could also conclude that perhaps a
16   manufacturer did not follow practices that the FDA considered good.
17         Awards such as these are intended to capture a picture of a manufacturer
18   that cannot be completely objective. See, e.g., ZL Technologies, Inc. v. Gartner,
19   Inc., 709 F. Supp. 2d 789, (N.D. Cal., 2010) (holding that, even though ranking of
20   software companies was said to be based on objective facts, decisions about what
21   data to rely on to determine relative quality was necessarily somewhat subjective);
22   Browne v. Avvo, Inc., 525 F. Supp. 2d 1249, 1252–53 (W.D. Wash., 2007)
23   (discussing Avvo’s lawyer rating system and the impossibility of rating lawyers with
24   complete objectivity). Because identification and recognition of the “best”
25   supplement manufacturers with awards necessarily involves some value
26   judgment, the Court would not treat the Guide’s “Gold Medal” awards as actionable
27   misrepresentations of fact.
28   ///

                                                 13
                                                                          17CV320-LAB (BGS)
1          Allegations that Usana Paid Defendants for Advertising
2          The Court earlier held that the “cozy relationship” between Defendants on
3    the one hand and Usana on the other was not enough to show the Guide or
4    anything in it amounted to commercial advertising. Among other things, the Court
5    pointed out that the original complaint had not alleged any facts plausibly
6    suggesting that speaking fees or Usana’s purchases and recommendation of the
7    Guide were some kind of under-the-table payment for promoting Usana and its
8    products.
9          The FAC has now added a number of allegations, most of which amount to
10   conclusions. The only “payments” NutriSearch is specifically alleged to have
11   received are Usana’s promotion of the Guide, its purchase of many copies of the
12   Guide, and its use of the Guide to promote its products. (FAC, & 22.) As the
13   Court’s earlier order points out, this behavior is fully consistent with non-actionable
14   behavior and does not plausibly identify an under-the-table payment. A company
15   whose products are favorably reviewed has every incentive to capitalize on those
16   reviews by doing what Usana did, and the fact that it does so does not suggest it
17   has entered into some kind of secret agreement with the reviewer.
18         The FAC makes a better case for MacWilliam’s having received payments.
19   It alleges that in 2009, after NutriSearch gave Usana the Editor’s Choice award,
20   MacWilliam decided to cash in on it, asking Usana to send him on a summer
21   speaking tour. (FAC, & 25.) Usana agreed, and paid him $90,000 that summer.
22   (Id., & 26.) This does not show any payment in connection with the fifth or sixth
23   editions, because it occurred far too early, and because the allegations describe it
24   as an afterthought, with no previous understanding. MacWilliam approached
25   Usana only after the award was made. (Id. & 25.) Furthermore, a recognized and
26   knowledgeable author who has just favorably reviewed a company is a natural
27   choice as that company’s promoter or spokesman. The obvious explanation is that
28   the two realized a knowledgeable author who had a favorable view of a company

                                               14
                                                                           17CV320-LAB (BGS)
1    would work well as a spokesman or promoter. The allegations strongly suggest
2    MacWilliam actually went on the speaking tour as agreed, and that he was paid for
3    that rather than for a review.
4          The FAC alleges that Usana continues to pay MacWilliam to promote their
5    products and to speak at meetings for its sales representatives, but has not
6    provided any factual support for the conclusion that these are payments for
7    advertising in the Guide, as opposed to actually speaking as agreed. (FAC, && 20,
8    22.) The FAC also alleges MacWilliam has an exclusive speaking agreement with
9    Usana (id., && 55–58) and that over 90% of his income comes from these speaking
10   fees. (Id. at 2:9–11.) It does not say what his income is, but the total combined
11   amount received by NutriSearch and MacWilliam is alleged to be hundreds of
12   thousands of dollars per year. (FAC, & 22.) Not all of this is speaking fees; this
13   figure also includes the purchase of books (id. at 2:4–10), which the Court has held
14   does not plausibly suggest an illicit payment. In other words, the FAC avoids
15   alleging how much money Usana paid MacWilliam for speaking during the relevant
16   time period, and has not alleged facts suggesting these payments were disguised
17   payments for commercial advertising in the Guide.
18         The only alleged quid pro quo proposal was in 2005, when MacWilliam was
19   working directly as a sales representative for Usana and writing the Guide, which
20   he had conceived as a way to promote Usana’s products. (Id., 21.) At the time,
21   the Guide could have been considered commercial advertising. But as the Court
22   held earlier, the Guide has gone through several editions since then, and no longer
23   qualifies as such.
24         MacWilliam could be liable under the Lanham Act if, while speaking, he made
25   misrepresentations of fact about Usana or Ariix. But the only allegations show
26   expressions of opinion or value judgments, rather than facts. And, as noted, the
27   cited remarks did not amount to a misrepresentation of fact.
28   ///

                                              15
                                                                         17CV320-LAB (BGS)
1          Accepting all the FAC’s allegations as true, MacWilliam could be criticized
2    for helping write reviews or working with NutriSearch on the Guide when he has
3    an undisclosed bias or conflict of interest. But this does not suffice to establish a
4    Lanham Act claim based on misrepresentation of facts.
5          Ariix’s opposition argues that it “need only allege facts to plausibly suggest”
6    that Defendants had a “direct economic motive” for their statements in order to
7    transform protected speech into commercial speech. (Opp’n at 13:13–17.) This is
8    incorrect. The Supreme Court has outlined three factors to consider when deciding
9    whether statements amount to commercial speech: whether the statements were
10   in an advertising format, whether they referred to a specific product, and economic
11   motivation for publication. Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 66–
12   68 (1983). No single factor, not even economic motive, is enough to render speech
13   commercial. Id. at 67.
14         To survive the motion to dismiss, the FAC should have laid out its allegations
15   almost like a road map, showing plausibly how NutriSearch and/or MacWilliam
16   violated the Lanham Act. Instead, it has amassed a series of allegations that it
17   asserts, taken all together, amount to a claim. The allegations it uses to try to
18   nudge the claim from possible to plausible are, at best, light on fact and heavy on
19   conclusion. The FAC does not articulate a coherent theory, but instead apparently
20   asks the Court and Defendants to piece together the details of the
21   misrepresentation. This approach might have succeeded in forestalling dismissal
22   under the “no set of facts” standard that prevailed before Twombly and Iqbal. See
23   Twombly, 550 U.S. at 570. But after those decisions, the burden to plead a claim
24   rests squarely on Ariix; it is not the Court’s or Defendants’ job.
25   Conclusion and Order
26         This order has discussed Ariix’s strongest arguments. Its other arguments
27   fare no better. The FAC has failed to plead facts showing that the Guide was
28   commercial advertising, or that it contained any commercial advertising within the

                                               16
                                                                          17CV320-LAB (BGS)
1    meaning of the Lanham Act. It has also failed to plausibly allege false statements
2    about Usana’s or Ariix’s products.
3         Ariix has already been given leave to address its pleading defects and has
4    failed to do so. Moreover, its opposition does not suggest any way it could
5    successfully amend, nor does it seek leave to amend again. There is no reason to
6    believe Ariix could successfully amend even if given another opportunity to do so.
7         Because the FAC does not state a claim, and because further amendment
8    would be futile, this action is DISMISSED WITH PREJUDICE for failure to state a
9    claim. The request to dismiss for forum non conveniens is DENIED AS MOOT. All
10   other pending request are DENIED AS MOOT and all pending dates are
11   VACATED.
12
13        IT IS SO ORDERED.
14   Dated: March 4, 2019
15
16                                         Hon. Larry Alan Burns
                                           Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                             17
                                                                       17CV320-LAB (BGS)
